Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. ___________

  JANE DOE,

  Plaintiff,

  v.

  CENTURA HEALTH CORPORATION,

  Defendant.


                                           COMPLAINT


          Plaintiff Jane Doe, by and through her attorneys the National Association of the Deaf and

  the Civil Rights Education and Enforcement Center, hereby brings this Complaint against

  Defendant Centura Health Corporation for violation of Title III of the Americans with

  Disabilities Act (“Title III” or “ADA”), Section 1557 of the Patient Protection and Affordable

  Care Act (“Section 1557”), and Section 504 of the Rehabilitation Act (“Section 504”).

                                         INTRODUCTION

          1.     Plaintiff Jane Doe is deaf and her primary language is American Sign Language

  (“ASL”). Plaintiff brings this action to challenge the failure of Defendant Centura Health

  (“Centura”) to provide effective communication during Plaintiff Doe’s admission and stay at the

  Porter Adventist Hospital (“Porter”) Behavioral Health Unit between October 26 and November

  4, 2016.

          2.     Centura personnel provided an on-site sign language interpreter on only two brief

  occasions during that nine-day period. They attempted to communicate with Ms. Doe using


                                                  1
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 2 of 16




  video remote interpreting (“VRI”) on several other occasions, despite the fact that the technology

  repeatedly failed and the system, even when functional, was inappropriate in light of Ms. Doe’s

  psychological symptoms. On other occasions, Centura personnel attempted to use Ms. Doe’s

  family members as interpreters. For the remainder of her stay, including conversations with

  medical personnel and group therapy sessions, Ms. Doe had no interpreter at all.

         3.      Centura is a non-profit corporation that had $191 million in assets according to its

  2015 IRS Form 990. It operates 17 hospitals in Colorado and Kansas.

         4.      Centura has been sued on at least two prior occasions for failing to provide

  effective communication for deaf patients and yet continues to violate the ADA, Section 1557,

  and Section 504.

         5.      Ms. Doe brings this lawsuit to ensure that deaf and hard of hearing patients at

  Centura health care facilities receive effective communication and for redress for her injuries.

                                  JURISDICTION AND VENUE

         6.      This action arises under the laws of the United States. Jurisdiction is conferred on

  this Court pursuant to 28 U.S.C. §§ 1331 and 1343.

         7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), as all of the

  events giving rise to the claims occurred in the District of Colorado.

                                              PARTIES

         8.      Plaintiff Jane Doe is currently and at all times relevant to this suit has been a

  resident of the State of Colorado. Ms. Doe is an individual with a disability because she is

  substantially limited in one or more major life activities, including hearing. Ms. Doe also has

  been diagnosed with mental illness.



                                                    2
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 3 of 16




         9.      Defendant Centura Health Corporation is a non-profit corporation incorporated in

  the state of Colorado with its principal place of business in Centennial, Colorado. Centura owns

  and operates hospitals and other health care facilities in Colorado and Kansas, including but not

  limited to Porter Hospital in Denver, Colorado. Centura receives federal financial assistance as

  that term is used in Section 504 and Section 1557.

                                                FACTS

         10.     Plaintiff Doe is deaf. She does not speak and she does not understand speech. Her

  primary language is ASL.

         11.     The ASL-using deaf community in Denver is very small and close-knit.

  Community members regularly socialize together as adults, due in part to the difficulty of

  socializing with individuals who do not know ASL. Facilitated by social media, an individual

  community member’s private information can become known to an entire network of people

  with whom they have regular, in-person interaction within a matter of hours.

         12.     In order to communicate effectively with strangers who do not know ASL, in

  emotional situations, and/or in situations that call for more than routine language, Ms. Doe

  requires the services of a qualified sign language interpreter.

         13.     At all relevant times, Ms. Doe’s need for a sign language interpreter has been

  obvious.

         14.     On or about October 26, 2016, Ms. Doe’s daughter drove Ms. Doe to the Porter

  Emergency Department because the family was concerned about Ms. Doe’s deteriorating mental

  state. Ms. Doe’s sister and son accompanied them to Porter.




                                                    3
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 4 of 16




         15.     Ms. Doe had reported to her family that she believed individuals at her workplace

  were conspiring against her and monitoring her using electronic means as well as highway signs.

         16.     Ms. Doe’s son called Porter from the car on the way to Porter to tell them that Ms.

  Doe was deaf and would need a sign language interpreter. Defendant’s personnel responded that

  they would not have an on-site interpreter but would provide interpreting service through VRI

  equipment.

         17.     VRI equipment uses computer technology, a microphone, and a camera to provide

  remote access to an interpreter via the internet.

         18.     With VRI, although the medical personnel and the patient are all in the same

  room, the interpreter is not physically present. Rather, the interpreter participates via a remote

  video connection similar to Skype or Facetime.

         19.     Because sign language is a purely visual language, any interruption in the clarity

  or fluidity of the video feed interrupts VRI communication in the same manner that poor fidelity,

  static, or “cutting out” interrupts spoken telephone communication.

         20.     Sign language is a three-dimensional language, so any rendering on a two-

  dimensional screen by definition reduces the quality of communication.

         21.     Because the camera is pointed at the deaf participant, the VRI interpreter typically

  cannot see any of the non-deaf participants. Therefore, if more than one non-deaf participant is

  speaking during the interaction, the VRI interpreter faces the same barriers in understanding as

  are typically faced during a conference call, for example, difficulty identifying who is speaking,

  difficulty hearing people who are located too far from the microphone, and background noise

  interfering with the intelligibility of the person speaking.



                                                      4
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 5 of 16




          22.    On-site sign language interpreters carry no risk of such technical problems

  because they do not rely on technology to provide services.

          23.    Further, all sign language interpreters abide by a strict code of professional

  conduct, mandating that interpreters maintain a high level of confidentiality in all aspects of their

  work.

          24.    During Ms. Doe’s evaluation in Porter’s Emergency Department, Defendant

  attempted to provide interpretation by VRI, but encountered technical difficulties that rendered

  communication ineffective. When this happened, Defendant’s personnel wrote notes with Ms.

  Doe.

          25.    Some of Ms. Doe’s communication in Porter’s Emergency Department was

  interpreted via VRI and some took place by writing notes.

          26.    Ms. Doe spent the night in the Emergency Department and was admitted to

  Porter’s Behavioral Health Unit on October 27, 2016.

          27.    Ms. Doe did not believe she needed to be admitted to the hospital.

          28.    Ms. Doe remained in the Behavioral Health Unit at Porter until November 4,

  2016, when she was discharged.

          29.    While at Porter, Defendant’s personnel diagnosed Ms. Doe with psychotic and

  delusional disorders, persecutory type.

          30.    Throughout her stay, Ms. Doe and her family repeatedly asked Defendant’s

  personnel for an on-site sign language interpreter.




                                                    5
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 6 of 16




         31.     Despite experiencing technical difficulties that rendered VRI ineffective at the

  outset of Ms. Doe’s hospitalization on October 26, Defendant did not make arrangements to

  provide an on-site sign language interpreter.

         32.     Defendant repeatedly refused to provide an on-site interpreter and attempted to

  communicate with Ms. Doe in ways that were ineffective, such as through VRI.

         33.     Defendant provided an on-site interpreter for a short period on November 2 and

  for Ms. Doe’s discharge meeting on November 4. Otherwise, Ms. Doe had no access to on-site

  interpreting services and very little access to sign language of any kind for the duration of her

  hospitalization.

         34.     On information and belief, Defendant provides therapeutic services, including but

  not limited to group therapy, throughout the day.

         35.     Defendant recognized that Ms. Doe required an interpreter, noting in her medical

  records, “[i]nterpreter needed for pt r/t hearing disability,” and otherwise repeatedly noting the

  need for interpreting services.

         36.     Defendant’s specific failures to communicate effectively with Ms. Doe include

  but are not limited to the examples set forth in this Complaint.

         37.     Defendant relied on VRI to communicate with Ms. Doe during some scheduled

  meetings with medical personnel and for group therapy.

         38.     The VRI device at Porter often did not function or functioned poorly, causing

  communication to be ineffective or break down entirely.

         39.     During Ms. Doe’s stay at Porter, VRI was not always available during the types of

  encounters in which hearing patients would ordinarily speak with medical personnel, for



                                                   6
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 7 of 16




  example, an evaluation to determine suicidality, administration of medication, and therapeutic

  recreation.

         40.       During Ms. Doe’s stay at Porter, VRI was used in circumstances when its use is

  not appropriate.

         41.       For example, the hospital attempted to use VRI for group therapy, where the

  interpreter had no way of identifying who was speaking, had difficulty hearing the various

  participants, and had other difficulties interpreting accurately.

         42.       In addition, VRI communication was not appropriate for communication with Ms.

  Doe, because she was experiencing psychiatric problems.

         43.       Further, the technical problems with the VRI equipment that appeared on the first

  night of Ms. Doe’s hospitalization persisted throughout her stay.

         44.       Defendant was aware of the problems with the VRI machine as noted in medical

  records:

                a. “Due to the error with [VRI], we communicated via written messages.”

                b. Ms. Doe “has been attending some groups on the unit, but sign language

                   translation machine has only been working intermittently.”

                c. VRI was “not working properly.”

                d. “[Ms. Doe] had difficulty at times in group using the [VRI] machine for

                   communication assistance.”

         45.       Further, VRI was unavailable for incidental or unplanned communication, such as

  communication between patients in the Behavioral Health Unit.




                                                    7
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 8 of 16




         46.     On a number of occasions, Defendant’s personnel communicated with Ms. Doe

  using written notes.

         47.     Writing notes with Ms. Doe is not an effective way of communicating with her,

  particularly due to the influence of the medication she received while at Porter.

         48.     Further, writing notes is a more cumbersome process for communicating than

  speaking through an interpreter. Consequently, both participants in written communication tend

  to share less information than they would through an interpreter.

         49.     Writing notes is also not an effective means of assessing a mental health patient’s

  mental state, as the patient’s reaction to communicating in an unnatural manner (i.e., through

  writing in their second language) masks other indications of the patient’s mental state.

         50.     Defendant’s personnel were aware that writing notes was not an effective means

  of communicating with Ms. Doe for therapeutic purposes, as evidenced by (among others) the

  fact that they indicated that Ms. Doe would require an outpatient therapist who knew sign

  language or would provide interpreting services.

         51.     On several occasions, Defendant requested that Ms. Doe’s daughter and sister

  interpret for Ms. Doe.

         52.     Ms. Doe’s sister, daughter, and son also interpreted in ad hoc situations due to

  Defendant’s failure to provide effective communication.

         53.     Relying on family members to interpret is inappropriate under any circumstances,

  and was especially so here where Ms. Doe was entitled to privacy and confidentiality in her

  communications with Defendant’s personnel.




                                                   8
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 9 of 16




          54.      On one occasion Defendant had Ms. Doe’s daughter interpret for a group therapy

  session, violating both Ms. Doe’s and other patients’ privacy and confidentiality.

          55.      The only time during Ms. Doe’s hospitalization prior to the discharge meeting

  that Defendant provided her an on-site interpreter was during the morning of November 2, 2016.

          56.      During this time, Defendant’s personnel noted that Ms. Doe’s mood improved

  and that she participated in group therapy.

          57.      Defendant did not provide an interpreter in the afternoon or evening of November

  2, 2016.

          58.      On November 3, 2016, the interpreter cancelled and Defendant did not secure a

  replacement interpreter.

          59.      Defendant noted that communication barriers negatively impacted Ms. Doe’s

  care.

          60.      Ms. Doe’s medical records included the following:

                a. “She has a difficult time communicating, obviously, due to her deafness, and as a

                   result, she feels very lost and alone here.”

                b. “Note sign language as means of communication as reason for isolative

                   behavior.”

                c. “[C]ommunication challenges due to her deafness that are creating isolation and

                   frustration.”

                d. “[T]he patient was becoming increasingly frustrated on the unit as she felt

                   isolated, unable to communicate with peers.”




                                                     9
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 10 of 16




          61.        In medical records, Defendant described these “communication challenges” as a

   “downside[] of ongoing hospitalization” that “may outweigh potential benefits.”

          62.        Thus, Defendant’s failure to ensure effective communication with Ms. Doe

   caused Defendant to discharge Ms. Doe due to the limited benefit she would receive from

   continued hospitalization.

          63.        On November 4, 2016, Defendant discharged Ms. Doe, providing on-site

   interpreting services for that meeting.

          64.        The lack of an effective means of communicating with anyone at Porter -- both

   Defendant’s personnel and the other inpatients -- diminished the benefit that Ms. Doe received

   from her time at Porter.

          65.        Ms. Doe received a lesser benefit from her time at Porter than similarly situated

   individuals who are not deaf.

          66.        Defendant’s actions discriminated against Ms. Doe in violation of Title III,

   Section 504, and Section 1557.

          67.        Ms. Doe was harmed by Defendant’s discrimination and its failure to make its

   aids, benefits, and services available to her on a nondiscriminatory basis. The discrimination and

   lack of effective communication, themselves, harmed Ms. Doe. In addition, Ms. Doe experienced

   confusion, frustration, anger, and emotional harm from the experience of coping with her

   psychiatric illness without the communication, information, and interaction essential to any

   patient in that situation. Defendant’s discrimination exacerbated the symptoms of Ms. Doe’s

   mental illness.




                                                      10
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 11 of 16




           68.     Ms. Doe would like to be able -- and intends, if necessary -- to avail herself of the

   services of Porter Hospital and other Centura facilities when Centura ceases its discrimination on

   the basis of disability.

           69.     In December 2017, Ms. Doe, through undersigned counsel, sent a letter to

   Defendant seeking to resolve the matter without resorting to litigation. Although the parties have

   worked together productively and in good faith, they have not yet been able to reach agreement.

                                      FIRST CLAIM FOR RELIEF
                                   (For violation of Title III of the ADA)

           70.     Plaintiff incorporates the allegations set forth in the remainder of this Complaint

   as if fully set forth herein.

           71.     Title III of the ADA prohibits discrimination on the basis of disability by those

   who own, operate, lease or lease to places of public accommodation. 42 U.S.C. § 12181 et seq.

           72.     Defendant Centura owns and operates hospitals, including but not limited to

   Porter, which are places of public accommodation as defined in Title III. Id. § 12181(7)(F).

           73.     Because she is deaf, Ms. Doe is an individual with a disability within the meaning

   of the ADA. Id. § 12102.

           74.     Defendant Centura discriminated against Ms. Doe on the basis of disability in

   violation of Title III and its implementing regulations as more fully described herein.

           75.     Such discrimination includes but is not limited to the failure to provide auxiliary

   aids and services necessary to ensure effective communication, providing unequal benefits on the

   basis of disability, failure to make reasonable modifications to policies, practices, and

   procedures, and using methods of administration that have the effect of discriminating on the

   basis of disability.


                                                     11
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 12 of 16




           76.     Ms. Doe has been injured and aggrieved by and will continue to be injured and

   aggrieved by Defendant Centura’s discrimination as more fully set forth herein.

                                    SECOND CLAIM FOR RELIEF
                        (For violations of Section 504 of the Rehabilitation Act)

           77.     Plaintiff incorporates the allegations set forth in the remainder of this Complaint

   as if fully set forth herein.

           78.     Section 504 prohibits discrimination on the basis of disability by recipients of

   federal financial assistance. 29 U.S.C. § 794.

           79.     Defendant Centura receives federal financial assistance.

           80.     Because she is deaf, Ms. Doe is an individual with a disability within the meaning

   of the Section 504. 29 U.S.C. § 705(9) (incorporating by reference 42 U.S.C. § 12102).

           81.     Centura discriminated against Ms. Doe on the basis of disability in violation of

   Section 504 and its implementing regulations as more fully described herein.

           82.     Such discrimination includes but is not limited to the failure to provide auxiliary

   aids and services necessary to ensure effective communication, failure to provide aids, benefits

   and services as effective as those provided to others, failure to make reasonable modifications to

   policies, practices, and procedures, use of methods of administration that had the effect of

   discriminating on the basis of disability and of substantially impairing the accomplishment of the

   objective of Centura’s program or activity with respect to Ms. Doe, and failure to provide Ms.

   Doe with meaningful access to Centura’s services.

           83.     Ms. Doe was qualified to participate in Centura’s aids, benefits, and services

   within the meaning of Section 504.




                                                    12
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 13 of 16




           84.     Centura excluded Ms. Doe from participation in, denied her the benefits of and

   subjected Ms. Doe to discrimination under its programs and services, solely on the basis of her

   disability, thereby violating Section 504.

           85.     Centura’s actions described in this Complaint were intentional and/or were taken

   with deliberate indifference to the strong likelihood that pursuit of its questioned policies would

   result in a violation of Ms. Doe’s rights under Section 504.

           86.     As a direct and proximate result of the acts, omissions, and violations alleged

   above, Ms. Doe has suffered damages, including but not limited to pain and suffering,

   inconvenience, and emotional distress.

           87.     Ms. Doe has been injured and aggrieved by and will continue to be injured and

   aggrieved by Centura’s discrimination as more fully set forth herein.

                                     THIRDCLAIM FOR RELIEF
                               (For violations of Section 1557 of the ACA)

           88.     Plaintiff incorporates the allegations set forth in the remainder of this Complaint

   as if fully set forth herein.

           89.     Section 1557 of the ACA prohibits discrimination on the basis of disability by

   health programs and activities any part of which receive federal financial assistance; it does this

   by incorporating by reference Section 504 of the Rehabilitation Act. 42 U.S.C. § 18116(a).

           90.     Defendant Centura is a health program or activity within the meaning of 42

   U.S.C. § 18816(a).

           91.     Defendant Centura receives federal financial assistance.

           92.     Because she is deaf, Ms. Doe is an individual with a disability within the meaning

   of the Section 504. 29 U.S.C. § 705(9) (incorporating by reference 42 U.S.C. § 12102).


                                                    13
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 14 of 16




          93.     Centura discriminated against Ms. Doe on the basis of disability in violation of

   Section 1557 and its implementing regulations as more fully described above.

          94.     Such discrimination includes but is not limited to the failure to provide auxiliary

   aids and services necessary to ensure communication as effective as that with others, failure to

   provide aids, benefits and services as effective as those provided to others, failure to make

   reasonable modifications to policies, practices, and procedures, use of methods of administration

   that had the effect of discriminating on the basis of disability and of substantially impairing the

   accomplishment of the objective of Centura’s program or activity with respect to Ms. Doe, and

   failure to provide Ms. Doe with meaningful access to Centura’s services.

          95.     Ms. Doe was qualified to participate in Centura’s aids, benefits, and services

   within the meaning of Section 504 as incorporated in Section 1557.

          96.     Centura excluded Ms. Doe from participation in, denied her the benefits of and

   subjected Ms. Doe to discrimination under its programs and services solely on the basis of her

   disability, thereby violating Section 1557.

          97.     Centura’s actions described in this Complaint were intentional and/or were taken

   with deliberate indifference to the strong likelihood that pursuit of its questioned policies would

   result in a violation of Ms. Doe’s rights under Section 1557.

          98.     As a direct and proximate result of the acts, omissions, and violations alleged

   above, Ms. Doe has suffered damages, including but not limited to pain and suffering,

   inconvenience, and emotional distress.

          99.     Ms. Doe has been injured and aggrieved by and will continue to be injured and

   aggrieved by Centura’s discrimination as more fully set forth herein.



                                                    14
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 15 of 16




   WHEREFORE, Plaintiff respectfully requests:

          1.        That this Court assume jurisdiction;

          2.        That this Court declare the actions of Defendant described in this Complaint to be

   in violation of Title III of the ADA, Section 504 of the Rehabilitation Act, and Section 1557 of

   the ACA;

          3.        That this Court enter an injunction ordering Defendant to cease discrimination on

   the basis of disability against deaf patients, including but not limited to Ms. Doe, by (among

   other things) establishing, publicizing, and following a procedure to ensure effective

   communication with individuals who are deaf or hard of hearing;

          4.        That this Court award Ms. Doe compensatory damages pursuant to Section 504

   and Section 1557;

          5.        That this Court award Ms. Doe and/or her attorneys her reasonable attorneys’ fees

   and costs; and

          6.        That this Court award such additional or alternative relief as may be just, proper,

   and equitable.

   /
   /
   /
   /
   /
   /
   /
   /
   /
   /
   /
   /
   /



                                                     15
Case 1:18-cv-02614-WYD-MEH Document 1 Filed 10/12/18 USDC Colorado Page 16 of 16




   Respectfully Submitted,

   /s/Amy F. Robertson
   Amy F. Robertson
   Civil Rights Education and Enforcement Center
   104 Broadway, Suite 400
   Denver, CO 80203
   Phone: (303) 757-7901
   arobertson@creeclaw.org

   Caroline E. Jackson
   The National Association of the Deaf Law and Advocacy Center
   8630 Fenton Street, Suite 820
   Silver Spring, MD 20910
   301.587.1788
   caroline.jackson@nad.org

   Date: October 12, 2018




                                               16
